DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a crystalline thermoplastic resin" in lines 2 and 5.  Is the second instance in line 5 referring back to the first instance recited in line 2? 
Claim 1 recites the limitation "an adhesive layer" in line 2 and 6.  Is the second instance in line 6 referring back to the first instance recited in line 2? 
Claim 1 recites the limitation "a surface" in line 4 and 6.  Is the second instance in line 6 referring back to the first instance recited in line 4? 
Claim 2 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1? 

Claim 4 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 4 recites the limitation "the group consisting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 6 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 7 recites the limitation "a multilayer member" in line 1. Is this referring back to a multilayer member recited in claim 1?
Claim 8 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 9 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 9 recites the limitation "the group consisting" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 10 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim 11 recites the limitation "a multilayer member" in line 1.  Is this referring back to a multilayer member recited in claim 1?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2017/126362 A1) (hereinafter Abe) (English translated US Pub. No.: 2019/0030830 A1 is used for citation).
Regarding claim 1, Abe discloses a method for manufacturing a multilayer member comprising a first member (10) containing a crystalline thermoplastic resin, an adhesion layer (30), and a second member (20) in this order, the method comprising: 
a surface treatment step of performing dry treatment on a surface (10a) of the first member containing a crystalline thermoplastic resin (Fig. 1a-1d; ¶0047-0048);

an adhering step of making the second member adhere onto the adhesive layer (Fig. 1d; ¶0092). 
Abe further discloses dry treatment is flame treatment. In the flame treatment, a known method such as a method using a burner can be used.  The gas pressure in the flame treatment is preferably from 0.005 to 10 MPa, and more preferably from 0.01 to 1.5 MPa. The speed in the flame treatment is preferably from 100 to 2000 mm/s, and more preferably from 200 to 1000 mm/s. When the flame treatment is performed by using a burner, the distance between the burner and the surface of the first member is preferably from 10 to 600 mm, and more preferably from 20 to 400 mm. (¶0056-0060).
The instant application also uses similar flame treatment as disclosed in specification pages 8-9. The length of reducing flame in between the range 3 to 150 mm (Specification; ¶0027). 
Thu, Abe naturally/obviously teaches a dry treatment if the first member is flame treatment, and in the flame treatment, the surface of the first member is subjected to a reducing flame of a flame. The benefit of doing so would have been to comprise multilayer member without using a primer. 
Regarding claim 2, Abe discloses wherein the second member is a coated member (¶0015). 

Regarding claim 4, Abe discloses wherein the adhesive is at least one selected from a group consisting of urethane-based adhesive, an epoxy-based adhesive (¶0018). 
Regarding claims 5, 8, 10 and 11 Abe discloses second member contains a crystalline thermoplastic resin, the method further comprises a surface treatment step of performing dry treatment on a surface of the second member before the adhering step, and in the adhering step, a surface subjected to the surface treatment of the second member is made adhere onto the adhesive layer (¶0020-¶0021). The details of reducing flame are explained in claim 1.
Regarding claim 6, Abe discloses wherein the first member is a composite material containing a polyolefin resin as the thermoplastic resin and an inorganic substance (¶0017). 
Regarding claims 7 and 9, Abe discloses wherein the adhesive is at least one selected from the group consisting of an urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (¶0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746